Title: From George Washington to Benjamin Lincoln, 5 June 1782
From: Washington, George
To: Lincoln, Benjamin


                  
                     sir
                     Head Quarters 5th June
                     1782
                  
                  I have made Enquiry respecting the 1000 Arms you complain of
                     being Detained—No Orders of mine are or can be produced to justify this
                     Detention—I can’t absolutely ascertain the true Reasons—but believe the
                     failure has happened ’thro Mr Ruddock, the D.Comy of Military Stores, who
                     says he had conceived an Idea that 1000 Stands only were Ordered; &
                     that Number are gone on.
                  I forward to you a Representation which has this Day been handed
                     to me from our naval Prisoners in N.York—which was presented by two
                     Gentlemen, prisoners themselves, who were permitted to come out on parole With
                     this Application. Considering myself to have no Authority in naval Matters, I
                     have told these Gentlemen that their Representation should be conveyed to you—I have however, from a Commiseration of their Suffering, taken upon me to write
                     to Admiral Digby on the Subject—a Copy of which Letter I inclosed for your
                     Observation—The Complaints of these unhappy, miserable, people have been so
                     often reiterated to us, that I feel myself exceedgly interested for their
                     Relief.
                  Will you take this Matter into your most serious Consideration—and procure some speedy & decisive Measures to be taken whereby the
                     Sufferings at least may be abated, if an Exchange cannot be effected—I much
                     fear that the Department of naval Prisoners is not under the
                     best Regulation—especially in the different States & in Europe—by
                     which means many Prioners captured on our part, are lost & not applied
                     to the purpose of Exchange.
                  I am &c.
                  The Clothier Genl Should be directed to send on the Frocks for
                     the Army as soon as possible—or the Season for themas be lapsed.
                  
               